
	
		I
		111th CONGRESS
		2d Session
		H. R. 5088
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2010
			Mr. Oberstar (for
			 himself, Mr. Dingell, and
			 Mr. Ehlers) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  reaffirm the jurisdiction of the United States over waters of the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 America’s Commitment to Clean Water
			 Act.
		2.PurposesThe purposes of this Act are as
			 follows:
			(1)To reaffirm the
			 original objective of Congress in enacting the Federal Water Pollution Control Act Amendments
			 of 1972 (86 Stat. 816) to restore and maintain the chemical, physical, and
			 biological integrity of the Nation’s waters.
			(2)To reaffirm the
			 definition of the waters of the United States that are subject to the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.) consistent with the interpretation of such Act prior
			 to the decisions of the United States Supreme Court in Solid Waste Agency of
			 Northern Cook County v. United States Army Corps of Engineers, 531 U.S. 159
			 (2001), and the consolidated cases of Rapanos v. United States and Carabell v.
			 United States Army Corps of Engineers, 547 U.S. 715 (2006), by legislatively
			 overturning the effect of those decisions.
			(3)To define the term waters of the
			 United States and to protect such waters as authorized by the powers
			 granted under section 8 of article I, section 2 of article II, and section 3 of
			 article IV of the Constitution of the United States and in a manner consistent
			 with the Federal Water Pollution Control Act and subsequent amendments thereto.
			3.FindingsCongress finds the following:
			(1)The decisions of the United States Supreme
			 Court in Solid Waste Agency of Northern Cook County v. United States Army Corps
			 of Engineers and the consolidated cases of Rapanos v. United States and
			 Carabell v. United States Army Corps of Engineers unduly restricted the scope
			 of the Federal Water Pollution Control Act and impair the statutory protections
			 for waters of the United States contrary to the intent of Congress.
			(2)Water is a unique
			 and precious resource that is necessary to sustain human life and the life of
			 animals and plants.
			(3)Water is important
			 for agriculture, transportation, energy production, recreation, fishing and
			 shellfishing, and municipal and commercial uses.
			(4)Water moves
			 through interconnected hydrologic cycles, and the pollution, degradation, or
			 destruction of a part of an aquatic system, including geographically isolated
			 or intrastate waters, can affect the chemical, physical, and biological
			 integrity of other parts of the aquatic system.
			(5)Small and
			 intermittent streams, including seasonal streams, and their headwaters comprise
			 the majority of all stream and river miles in the conterminous United States.
			 These waters affect the introduction of pollutants to larger rivers and
			 streams, the life cycles of aquatic organisms and other wildlife, and the flow
			 of higher order streams during floods.
			(6)The pollution,
			 degradation, and destruction of waters of the United States, individually and
			 in the aggregate, have a substantial relation to and effect on interstate
			 commerce. Discharges of pollutants into waters of the United States are the
			 result of, relate to, and are a necessary part of commercial or economic
			 activity.
			(7)Millions of people in the United States
			 depend on the waters of the United States, including wetlands, to improve water
			 quality, recharge surface and subsurface drinking water supplies, protect human
			 health, and create commercial or economic opportunity. Source water protection
			 areas containing one or more small or intermittent streams provide water to
			 public drinking water supplies that serve more than 117,000,000 people in the
			 United States.
			(8)Millions of people
			 in the United States enjoy recreational activities that depend on the waters of
			 the United States, including wetlands, and those activities and associated
			 travel generate billions of dollars of income each year for the travel,
			 tourism, recreation, and sporting sectors of the economy of the United
			 States.
			(9)Protecting the
			 waters of the United States from discharges of pollutants, degradation, and
			 destruction is a necessary and proper means of implementing treaties to which
			 the United States is a party, including treaties protecting fish, birds, and
			 wildlife.
			(10)Protecting the
			 waters of the United States from discharges of pollutants, degradation, and
			 destruction is a necessary and proper means of protecting the territory or
			 other property belonging to the United States, including parkland, refuge land,
			 and other land under Federal ownership and the waters encompassed by that
			 land.
			(11)Administrative and judicial interpretations
			 of the Federal Water Pollution Control Act have treated ground water separately
			 from waters of the United States as that term is used in such
			 Act, and ground water has not been considered to be waters of the United
			 States under such Act. This Act and the amendments made by this Act do
			 not affect those administrative and judicial interpretations.
			(12)This Act and the amendments made by this
			 Act do not affect the authority of the Secretary of the Army or the
			 Administrator of the Environmental Protection Agency under the provisions of
			 the Federal Water Pollution Control Act as interpreted or applied by the
			 Secretary or Administrator as of January 8, 2001.
			4.DefinitionsSection 502 of the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1362) is amended—
			(1)by repealing
			 paragraph (7); and
			(2)by adding at the
			 end the following:
				
					(26)Waters of the
				United States
						(A)In
				generalThe term
				waters of the United States includes—
							(i)all waters that are currently used, were
				used in the past, or may be susceptible to use in interstate or foreign
				commerce, including all waters that are subject to the ebb and flow of the
				tide;
							(ii)all interstate and international waters,
				including interstate and international wetlands;
							(iii)all other waters, including intrastate
				lakes, rivers, streams (including intermittent streams), mudflats, sandflats,
				wetlands, sloughs, prairie potholes, wet meadows, playa lakes, or natural
				ponds, the use, degradation, or destruction of which does or would affect
				interstate or foreign commerce, the obligations of the United States under a
				treaty, or the territory or other property belonging to the United
				States;
							(iv)all impoundments of waters otherwise
				defined as waters of the United States under this paragraph;
							(v)tributaries of waters identified in clauses
				(i) through (iv);
							(vi)the territorial seas; and
							(vii)waters, including wetlands, adjacent to
				waters identified in clauses (i) through (vi).
							(B)ExclusionsThe term waters of the United
				States does not include—
							(i)waters that are
				all or part of a waste treatment system, including treatment ponds or lagoons
				designed to meet the requirements of this Act; or
							(ii)prior converted
				cropland, except that, notwithstanding the determination of an area’s status as
				prior converted cropland by the Secretary of Agriculture, for the purposes of
				this Act, the final authority regarding jurisdiction under this Act remains
				with the Administrator.
							(27)Waste treatment
				system
						(A)In
				generalThe term waste
				treatment system means a confined and discrete system or structure that
				is specifically designed and engineered to meet the requirements of this Act
				and that is determined by the Administrator to be documented by the applicable
				permitting authority under section 402 or 404.
						(B)Special
				ruleA system or structure
				may not be documented as a waste treatment system and the Administrator may not
				make a determination under
				subparagraph (A) if, after the date of
				enactment of this paragraph, such system or structure is created in waters of
				the United States or results from the impoundment of waters of the United
				States.
						(C)GrandfatherNotwithstanding
				subparagraph (B), a waste treatment system in existence and documented before
				the date of enactment of this paragraph may include a waste treatment system
				that was either originally created in or resultant from the impoundment of
				waters of the United States if the discharge from such system meets applicable
				standards and limitations at the point of discharge in a manner similar to
				other discharges under this Act.
						(D)ApplicabilityThe
				definition contained in this paragraph shall apply only for the purposes of
				paragraph (26).
						(28)Prior converted
				croplandThe term prior converted cropland means a
				wetland as determined by the Secretary of Agriculture—
						(A)that has been converted by draining,
				dredging, filling, leveling, or other manipulation (including the removal of
				woody vegetation or any activity that results in impairing or reducing the flow
				and circulation of water) for the purpose of or to have the effect of making
				possible the production of an agricultural commodity without further
				application of the manipulations described herein if—
							(i)such production would not have been
				possible but for the conversion; and
							(ii)before the conversion such land was
				wetland, farmed wetland, or farmed-wetland pasture;
							(B)on which such conversion occurred prior to
				December 23, 1985;
						(C)on which an agricultural commodity had been
				produced at least once before December 23, 1985;
						(D)that, as of December 23, 1985, did not
				support woody vegetation and met the following hydrologic criteria:
							(i)inundation was fewer than 15 consecutive
				days during the growing season or 10 percent of the growing season, whichever
				is less, in most years (50 percent chance or more); and
							(ii)if a pothole, playa, or pocosin, ponding
				was fewer than 7 consecutive days during the growing season in most years (50
				percent chance or more) and saturation was fewer than 14 consecutive days
				during the growing season most years (50 percent chance or more); and
							(E)that is devoted to
				an agricultural
				use.
						.
			5.Conforming
			 amendmentsThe
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.) is amended—
			(1)by striking
			 navigable waters of the United States each place it appears and
			 inserting waters of the United States;
			(2)in section
			 304(l)(1) by striking navigable waters in the paragraph heading
			 and inserting waters of
			 the united states; and
			(3)by striking
			 navigable waters each place it appears and inserting
			 waters of the United States.
			
